Citation Nr: 1224034	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-04 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active military service from January 1970 to February 1972. 

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD. 

In June 2008, the Veteran and his wife testified at a hearing before RO personnel.  A transcript of this hearing is associated with the claims file. 

In June 2010, the Board remanded the claim to the RO to schedule a Travel Board hearing the Veteran had requested. 

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

In February 2011, the Board remanded the claim again to the RO via the Appeals Management Center (AMC) for additional development.  The development has been completed, and the case is before the Board for final review.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's VA treatment records include diagnoses of other mental disorders in addition to PTSD.  Therefore, the Board has rephrased the issue as listed on the title page to better reflect the claim on appeal.



FINDING OF FACT

The most probative evidence of record indicates the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD and that his anxiety disorder, first diagnosed many years after discharge from service, is not related to active service.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, claimed as PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an April 2007 letter, issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also requested additional information about in-service stressful experiences related to his claim and advised the Veteran of how disability evaluations and effective dates are assigned, as well as the type of evidence that impacts those determinations.  The case was last adjudicated in March 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post service private and VA treatment records, lay statements, and hearing testimony. 

The Board also notes that actions requested in the prior remands have been undertaken.  Here, the RO scheduled the Veteran for his requested Travel Board hearing.  The AMC also obtained ADATP (Alcohol and Drug Abuse Treatment Program) treatment records from the Tampa VA Medical Center (VAMC).  Finally, the AMC attempted to obtain treatment records dated in 2003 from the Manchester VAMC in New Hampshire.  The Manchester VAMC replied that there were no records for the requested date range, and the AMC notified the Veteran in a November 2011 letter of the attempt to obtain those records.  Thus, the Board finds that the remand directives have been substantially complied with, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Board notes that effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended as follows.  If a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

If the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  See also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

The Board has reviewed all of the evidence of record and finds that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records are entirely silent for complaints, findings, or reference to any psychiatric problems.  In a pre-induction report of medical history, the Veteran indicated that he had a history of memory loss or amnesia.  A physician's summary elaborated that the Veteran had a mild concussion at age 13 with no residuals.  In a separation medical examination report dated in February 1972, psychiatric findings on clinical evaluation were reported as normal. 

Service personnel records show that the Veteran served in Vietnam from March 1971 to January 1972.  His principal duty during that time was listed as aircraft turbine engine repairman, and his unit was listed as Company A, 159th Aviation Battalion.  His DD Form 214 (Separation from Service) listed his specialty as aircraft turbine.  Awards included the National Defense Service Medal, Vietnam Service Medal, and Expert Badge Rifle M-16 & M-14, none of which is indicative of combat.

The Veteran applied for a nonservice-connected pension in January 1974 and submitted private treatment records dated in September and October 1973 in support of that claim.  The records showed that the Veteran and his wife were riding a motorcycle and collided with a truck as they were making a left turn.  The Veteran received first aid and resuscitation and was treated for multiple bone fractures, lacerations, a right kidney contusion, and a cerebral concussion.  VA reviewed the evidence and determined that the accident was not the result of willful misconduct, and he was afforded a VA examination in September 1974.  He did not report any psychiatric problems or symptoms, he denied taking any current medications, and psychiatric examination was reported as normal.

In a May 2005 VA treatment note, the Veteran requested outpatient assistance getting off several prescription narcotic medications, which he reported obtaining illegally.  In a June 2005 mental health consultation, he described a long history of addiction to opioids, which were initially prescribed for chronic pain after involvement in a 1973 motorcycle accident, and that current use included between 10-12 pills per day.  He stated that he was a Vietnam combat veteran and wanted to be evaluated for possible PTSD.  He described a stable marital relationship and work history.  The social worker reinforced the need to detox/rehab before pursuing any kind of mental health or PTSD evaluation or treatment, as the Veteran reported that he was experiencing mild withdrawal symptoms at that time.

Treatment records dated from May 2005 to November 2006 from the Manchester VA Medical Center were obtained in March 2011.  In a May 2005 Agent Orange evaluation, the Veteran denied mental illness, depression, or anxiety.  In treatment notes dated in May 2005 three weeks later, the PTSD screen was positive, but the Veteran did not want to see mental health clinicians for the positive PTSD screening.  Beginning in October 2005, PTSD was included in a list of active problems; however, these treatment records did not include an evaluation or diagnosis of PTSD.

In a February 2007 mental health consultation note, the Veteran stated that he struggles with middle insomnia often waking up soaked in sweat and having nightmares of seeing a dead comrade who killed himself sitting in a chopper with an M-16 in his mouth.  He also stated that he was involved in Napalm missions and would see people running on fire after he detonated the Napalm.  Following a mental status examination, the psychiatrist diagnosed PTSD and opiate dependence on Axis I [clinical disorders].  On Axis IV [psychosocial and environmental problems that may affect diagnosis, treatment, and prognosis of mental disorders listed on Axes I and II according to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV)), the psychiatrist described the problems as opiate dependence, Vietnam experience, and poor interpersonal skills.  In a psychology note dated in March 2007, the Veteran was accompanied by his wife and referred by the February 2007 psychiatrist.  The Veteran again described his history of opiate use, previously buying pills on the street, and more recently stealing pain medications from his wife and homes he visited.  He did not describe any military experiences.  The diagnosis was opioid dependence and PTSD.  Thereafter, the Veteran attended groups that focused on attempting to achieve and maintain sobriety; the diagnosis was listed as opioid dependence and PTSD.

The Veteran's claim for service connection for PTSD was received by VA in April 2007, and he claimed that his disability began in August 1971.

In an April 2007 letter, the RO enclosed a PTSD questionnaire and asked the Veteran to indicate the location and a 2-month specific date range of the stressful event(s) in question if he could not recall the exact date of the incident(s).

In a lay statement received in June 2007, the Veteran's wife indicated that met the Veteran before he was deployed to Vietnam and they married in 1972.  She observed that he seemed distant and not very focused on life after he returned from Vietnam, that he would always snap at small, incidental situations, and that he stayed to himself most of the time.  She added that he wakes up at night a lot complaining about dreams of Vietnam while flying on combat missions.

In June 2007, the Veteran described three stressful incidents.  First, he stated that his claimed PTSD was the result of flying in Vietnam dropping sorties of napalm on suspected enemy forces, describing the situation as a "fiery mess with people in flames running all over the place."  Second, he stated the he flew flair missions over ground fire fights late at night and general combat missions firing the M-60 machine gun.  Third, he stated the he found one of his fellow soldiers in a helicopter one morning with his M-16 in his mouth; he committed suicide.  He indicated that these events occurred between 1971 and 1972 in North Phu Bai, Vietnam while assigned to Company B, 159th Aviation Battalion. 

In June 2007, the RO asked the Veteran to provide more specific details concerning his stressful events, including names of soldiers killed or wounded in action and a 60-day time frame of the incident.

In July 2007, the Veteran reported that in July 1971 he was flying napalm missions near the mountain terrain just below the DMZ in Phu Bai when he saw bodies running around engulfed in flames, hoping the people were North Vietnamese and not American soldiers.  Then, in September 1971 he was called around 2:00 a.m. to fly a flare mission.  He said he could remember tracer rounds going both ways knowing that American soldiers were getting killed and overrun by North Vietnamese.  He indicated that this incident also occurred in Phu Bai and that he was assigned to Company A, 159th Aviation Battalion during both incidents.

The RO attempted to verify these events in July 2007, and the United States Army and Joint Services Records Research Center (JSRRC) (formerly the United States Armed Services Center for Unit Records Research (CURR)) replied in August 2007, explaining that a search was not conducted because a valid stressor was not given.  The JSRRC explained that a stressful incident that described the who, what, when, and where was very likely to be within their capability to verify.  

The RO submitted another stressor verification request in October 2007, noting that the Veteran was assigned to Company A, 159th Aviation Battalion and stated that he was flying a combat mission in Phu Bai near the mountain terrain near the DMZ when he saw bodies running below engulfed in flames.  The RO asked whether there was a fire attack and/or periods of combat at that location in July 1971.  The JSRRC responded in December 2007, indicating that they had searched available combat unit records for the 159th Aviation Battalion and the 101st Airborne Division for the May through September 1971 timeframe and did not find any documentation that resembled the incident described by the Veteran.

In an October 2007 VA psychiatry note, the Veteran stated that he went to detox and was now taking Subutex and had not used opiates for two weeks.  He stated that he still had symptoms of anxiety, including feeling keyed up, irritable, and on edge.

The RO denied the claim for service connection for PTSD in December 2007.  The RO explained that participation in a combat experience could not be conceded because his military personnel records did not show that the Veteran received a combat citation and were silent for any military campaigns, awards, medals, or decorations indicative of combat experience.  His service treatment records were also silent for treatment for PTSD or any other mental disability and for any evidence that would indicate that the Veteran underwent a stressful event by VA standards.  Moreover, the JSRRC was unable to corroborate his claim that he witnessed people running around engulfed in flames.  

During his June 2008 RO hearing, the Veteran testified that "we smoked a lot of pot in Vietnam.  Our people drank a lot of beer, people did a lot of heroin, whatever it took...just to keep yourself half-way sane."  He stated that he was taking drugs in Vietnam because "you were there, but if you were high, you weren't there."  When asked to describe what it was like to go out on a flying mission, the Veteran stated that "believe it or not, it was pretty exciting, I was excited to fly."  He described missions where he was positioned at the center hatch of helicopters and when instructed by the pilot, he would release napalm followed by an incendiary grenade.  He reported that they received fire during these flights.  

When asked whether there was any specific event that stood out where he felt really fearful or in danger of his life, the Veteran stated that on the ground it was pretty okay, but once he left the compound, he did not "know if it was exciting, or scared...you just have to kick ass, whatever you could do."  When asked whether he ever considered that anything he had done might have been eligible for an award of the Combat Infantry Badge or awards for combat action, he replied, "No, we weren't Infantry anyway," and he stated that he did not care; he just wanted to make it back home.  

At the hearing, the Veteran submitted copies of letters he had reportedly written to his wife, who was his fiancée at the time, while he was in Vietnam between May and December 1971.  In the May letter, he stated that he was put on flight status a few weeks ago, describing the experience as "really cool, but it's scary as hell when you start getting shot at from the ground."  He stated that he did not know if it was "worth the extra $55 a month to fly, but it is kind of exciting."  In a June letter, he stated that there are two pilots per aircraft and that he works the guns in the rear of the helicopter.  In a July letter, he stated that for his Fourth of July weekend, he went about three miles from the demilitarized zone to recover a helicopter that was shot down a week earlier.  He described a recent typhoon and stated that "this country stinks."  In an August letter, he complained generally about military life, including the "same old thing every day and listening to the same old [sergeants]," military haircuts and shaving, and being told what to do.  He stated "that's what this war does to you, I mean not so much physically but it really messes up your mind....I'll tell you how bad this place is; between 'me & you' I get 'stoned' just about every night just so I can hack this place!"  

In a September letter, he told his fiancée not to worry about what he is taking while in Vietnam because all he does "is smoke 'grass,' and maybe do a little bit of 'uppers and downers,' nothing habit forming like heroin."  He stated that he was going to have a big drive toward the DMZ to get "helicopters back with bullet holes in them and broken hydraulic lines.  It's pretty cool, except when we have to go recover a shot-down" helicopter.  In a November letter, he stated that like every night since he had been back from leave, he had been getting "stoned," adding, "I don't want you to dislike me because I get 'stoned' all the time."  He complained that there was no work at all and that he sits in his room all day with nothing to do.  Finally, in a December letter, he complained that he could not get "into the swing of things for the holidays" and that it would be "one of the most depressing holiday seasons" he had ever seen.  He stated that he had been one of "the dullest persons" for the past few weeks.  

In a statement received in July 2008 with duplicate copies of VA treatment records, the Veteran asserted that the February 2007 psychiatrist stated under the Axis IV diagnosis that the Veteran's opiate dependence and PTSD are related to his experience in Vietnam.

In July 2008, the Veteran's representative printed Internet research regarding the 159th Aviation Battalion/Assault Support Helicopter Battalion.  An excerpt from http://www.geronimos.org/Liftmaster/Liftmasterx.htm detailed that the 159th Aviation Battalion provided lift support to the 101st Airborne Division from January 1969 through February 1972.  The unit conducted artillery support, troop movement operations, flare and flame drops, fire-base insertions and extractions, IFR airdrops, and flight support and aircraft recovery missions.  The unit received the Valorous Unit Award for services in the Republic of Vietnam, 1 January 1970 through May 1971.  However, such information does not detail the dates of the various specific actions noted, and the Veteran was not stationed in Vietnam until March 1971.  Indeed, in a letter to his wife, he indicated he was not put on flight status until May 1971.  Moreover, neither the Veteran's DD Form 214 nor his personnel records document the Valorous Unit Award.

During an October 2008 VA PTSD examination, the Veteran stated that he had combat experience in Vietnam.  Specific stressor events included being on flight status as a Chinook helicopter mechanic and dropping napalm on the sides of hills and seeing people running around on fire; however, he added that "at the time it didn't seem to bother me."  He also reported that he found a soldier who had committed suicide, but then admitted that he had never seen the soldier because he was "not allowed to see" the soldier, who was found by other soldiers.  The examiner also noted that the Veteran's letters from the time he was stationed in Vietnam indicated he reported being on flying status and "working the guns" and recovering helicopters that were shot down and that were returning from missions with bullet holes in them.  The examiner noted the Veteran's hearing testimony describing his flying status as "exciting" and "pretty cool" and his recollection of not knowing if it was exciting or if he was scared during missions outside the compound, but just knowing he had to "kick ass, whatever you could do."  The Veteran denied experiencing intense fear, a feeling of hopelessness, or a feeling of horror in response to the reported military stressor events.

The Veteran also described his history of alcohol and drug abuse, stating that he was stealing and lying all the time because of the substance abuse problems.  As a result, his relationship with his wife had been "rough" for most of the 35 years they have been married.

The Veteran endorsed recurrent or intrusive recollections and distressing dreams at least once a month; minimal avoidance behaviors; difficulty with sleep five out of seven nights; always feeling hypervigilant; a variable startle response depending on the environment; and some irritability or anger, but that it "takes quite a bit" to get him angry.  He denied or did not endorse other PTSD symptoms during the interview.  

The examiner indicated that scores of psychometric assessments on the PCL-M (PTSD checklist, military version) and Mississippi Scale were both above the cut-off normally used in epidemiological studies of PTSD in combat veterans.  The examiner also reported that the Veteran responded to the MMPI-2 (Minnesota Multiphasic Personality Inventory, 2) in an inconsistent manner that suggested he tended to respond to items by giving true responses to items indiscriminately.  As a result, his MMPI-2 profile was not valid for interpretation.  The examiner summarized that psychological test results were probably invalid.  He explained that self-reported measures like the scales given have a high degree of face validity (i.e., the person taking the test knows what is being measured) and as a result are susceptible to exaggeration of the symptoms being measured.  The diagnosis was anxiety disorder not otherwise specified (NOS); alcohol dependence, opioid dependence, in remission (per Veteran).  

Following a review of the claims file and examination of the Veteran, the examining clinical psychologist opined that anxiety disorder was at least as likely as not caused by or a result of the Veteran's military service.  He reasoned that the Veteran did not meet the DSM-IV diagnostic criteria of PTSD and the opinion was based on the Veteran's military records, review of the claims file, treatment records, clinical evaluation, review of recent research, and DSM-IV diagnostic criteria.  In an addendum opinion one week later, the examiner indicated that upon further collaboration with other experts in the field and other Vietnam helicopter pilots, new information indicates that the reported experiences the Veteran claimed to have had on the Chinook helicopters did not happen as reported by this Veteran.  Given the new information, while there is not enough evidence to support a diagnosis of malingering, this cannot be ruled out.  The examiner added that any anxiety symptoms the Veteran has reported are likely to be associated with his chronic history of drug and alcohol abuse.  He clarified that he was changing his previous opinion to read as follows: "anxiety disorder NOS is less likely [as] not caused by or a result of military service."

In his substantive appeal received in January 2009, the Veteran stated that the events he described were forever emblazoned in his mind.  He reported that he did not seek treatment for PTSD, anxiety disorder, or anything else during service because he just wanted to forget and self-medicated through drugs and alcohol.

In a July 2009 lay statement, a buddy, R. H., who claims to have served with the Veteran during his entire tour in Vietnam, reported that the Veteran was required to make many test flights aboard helicopters that had major maintenance or engine changes.  He also recalled that the Veteran was required to fly other missions, such as flare, sortie, and napalm missions.  He recalled one mission in particular where the Veteran flew transporting several 55 gallons of napalm to be dropped on suspected enemy territory.  Upon his return, the Veteran was "very upset" about the possibility that American soldiers were in the area.  R. H. also stated that he and the Veteran both found the suicide of one of their engine shop personnel "very upsetting."

In a lay statement dated in May 2010, the Veteran's son recalled that his mother ran errands and attended his sports events growing up because the Veteran was afraid to go out in public or crowded places.  He stated that he was sent to his room time and time again when his parents fought, and his mother later told him that the Veteran is always thinking of his time in Vietnam. 

In a lay statement dated in October 2010, the Veteran's wife reported that throughout their marriage, the Veteran always talked about how horrible it was being in Vietnam, about people being killed, about waking up with rats running across his chest, and about one of his own men dying in front of him.

During the November 2010 hearing, the Veteran testified that he first sought treatment with a psychiatrist or a psychologist at the New Hampshire VA in 2003 and at the Florida VA in 2007.  He stated that he went to VA for the dependency program and "not so much for the PTSD."  He stated that he was put on flight status during service to test the engine after making repairs and being on flight status was like any other combat situation, "you do what you have to do and not just testing."  He described a stressful event where he was flying a mission to drop napalm and he would drop an incendiary grenade; the whole side of the mountain would be engulfed in flames and he could see people running around on fire.  When he returned, he found out that there could have been some Americans in the area.  He also reported flying flare missions at night; he would watch fire fights down below and drop flares until the fire fight was over.  He also stated that he and others found a gentleman in a helicopter with an M-16 stuck in his mouth one morning, but he could not remember his name.  He believed the suicide occurred sometime between February and May 1971.

The Veteran also testified that as soon as he separated from service, he was having problems with dreams, colds sweats, and the combat experiences, particularly the napalm mission.  He stated that his substance abuse began probably a year and a half after he was out of the service when he got in a motorcycle accident and that the opiates he received put him in a different place and helped him forget quite a bit about what was going on in his head and helped him sleep at night.  He reported doing more and more and it ended up being a 38-year dependency on opiates.

The AMC obtained ADATP (Alcohol and Drug Abuse Treatment Program) records from the Tampa VA Medical Center dated since October 2010 that the Veteran identified during his November 2010 hearing.  In an October 2010 psychiatry note, the assessment was opioid dependence, with physiological dependence on agonist therapy; amphetamine dependence, with physiological dependence; cocaine dependence, with physiological dependence, in full sustained remission; cannabis dependence, in full sustained remission; hallucinogen abuse, remote; and anxiety disorder NOS.  Subsequent ADATP records reflected ongoing medical treatment and individual counseling for these disorders, but did not include any diagnosis of or treatment for PTSD.

Upon review of the record, the Board notes there is some question as to the credibility of the Veteran's assertions regarding his activities in service.  For example, he has alleged, in a written statement and during his 2010 hearing, seeing/finding one of his comrades who had committed suicide with a gun in his mouth, but had admitted to the 2008 VA examiner that he had never seen the soldier because he was "not allowed to see" the soldier, who was found by other soldiers.  The finds it troublesome that the Veteran, after admitting to the VA examiner that he was not allowed to see the deceased soldier, later testified that he found the soldier in a helicopter who committed suicide.  Clearly, then, the reported stressor of seeing a soldier who committed suicide with gun in his mouth following suicide is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  The Veteran further testified that after 38 years of drug abuse that his "mind's just a little bit washed."  Moreover, the VA examiner noted that some of the Veteran's responses to psychological testing were invalid and questioned the credibility of the information concerning stressors that the Veteran provided.  Thus, there is significant doubt concerning the general reliability and credibility of the stressor information being provided.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

However, the Board needs not further address whether an adequate stressor exists, as the most probative evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD, even considering his reported stressors.  

The Veteran was afforded a VA PTSD examination by a clinical psychologist.  After reviewing the claims file, conducting psychometric testing, and examining the Veteran, the clinical psychologist determined that the Veteran does not meet the diagnostic criteria for PTSD.  The examiner further noted that the Veteran suffers from anxiety disorder NOS, which was not related to service.  No other psychiatric diagnosis was indicated.

The Board acknowledges that a February 2007 VA treatment record reveals that a psychiatrist listed the Veteran's diagnoses as PTSD and opiate dependence.  However, the treatment records from this psychiatrist do not identify the DSM-IV criteria that support the diagnosis, nor was the claims file reviewed.  Moreover, the Veteran reported nightmares involving seeing his dead comrade with a gun in his mouth, a stressor the Veteran has admitted he did not witness.  Similarly, VA treatment records from other providers diagnose PTSD without discussing DSM-IV diagnostic criteria or simply list PTSD among the Veteran's active problems without addressing the diagnostic criteria for PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

As the VA examiner reviewed the claims file, conducted an examination and psychometric testing, and the listed bases for his conclusion throughout the examination report that the Veteran does not meet the diagnostic criteria for PTSD, his opinion is entitled to great probative weight.  Moreover, the Board finds that the opinion of the VA examiner is of greater probative value than the diagnosis rendered by the February 2007 VA psychiatrist because the latter evaluation elicited only minimal details from the Veteran regarding the claimed stressors and current symptoms, and the evaluation did not address the specific diagnostic criteria for PTSD or include psychometric testing.  Thus, the Board finds the opinion of the October 2008 VA examiner to be of greater probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

To the extent the Veteran contends he suffers from PTSD, as a lay person, his opinion does not constitute medical evidence as the diagnosis of mental disorders requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In any event, the opinion of the VA examiner on this point is of greater probative value than the lay contentions of the Veteran. 

In light of the above, the Board finds that the most probative evidence indicates that the Veteran does not currently suffer from PTSD, and the claim for service connection for that disorder is denied.  

The Board also considered whether service connection for anxiety disorder NOS is warranted.  Here, the VA examiner ultimately concluded that the Veteran's anxiety disorder was less likely than not caused by or a result of military service.  Instead, the examiner concluded that any anxiety symptoms the Veteran reported were likely to be associated with his chronic history of drug and alcohol abuse.  The Board finds that the examiner's opinion is probative evidence against the claim for service connection for anxiety disorder because it is supported by a medical rationale that is consistent with the medical and lay evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion.  No other medical provider has provided an opinion to the contrary.  

Finally, the Board considered post-service treatment records that include Axis I diagnoses related to dependence on multiple drugs.  However, disabilities resulting from a person's own misconduct, including abuse of alcohol or drugs, are not disabilities for which compensation is payable.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2011); Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 
 


ORDER

Service connection for an acquired psychiatric disorder, claimed as PTSD, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


